DETAILED ACTION
1.          Claims 1-18 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/10/2020, the Office acknowledges the current status of the claims: claims 1, 4, 5, 7, 9, 11, 13, 16, and 17 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 11/10/2020, the objections to claims 1, 4, 5, 7, 9, 11, 13, 16, and 17 have been withdrawn.

Response to Arguments
4.          Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Applicant’s concerns are addressed in the following arguments.
            a) Applicant contends “Zeng does not disclose or suggest ‘when user equipment (UE) moves from a first cell to a second cell’” (emphasis, Applicant. See Remarks, pages 10-11). Examiner respectfully disagrees. Examiner notes the act of “moving” is interpreted to be a transition, and as such, Zeng discloses moving from one resource to another resource as described in [0096-0099] and [0081-0084]. In terms of “cells”, Zeng discloses the base station(s) can identify requests for resources based on a scrambling code, the scrambling code used to identify one cell from another cell.
            b) Applicant contends “Zeng does not disclose or suggest ‘obtaining, by the UE, an identifier (ID) that is of a second grant-free resource area to which the second cell belongs and is broadcast by a second network device’” (emphasis, 
            c) Applicant contends “Zeng does not disclose or suggest ‘in response to determining the ID of the second grant-free area is the same as a pre-obtained ID of a first grant-free resource area to which the first cell belongs’” (emphasis, Applicant. See Remarks, pages 12). Examiner respectfully disagrees. The cited portions of [0096-0101] compare a request of an access resource to a plurality of stored copies of access resources to determine which access resource can be used by the IOE device, either at the base station (using a scrambling code), the IOE device, or both.
            d) Applicant contends “Zeng does not disclose or suggest ‘performing, by the UE, grant-free communication based on a first UE ID corresponding to the first cell’” (emphasis, Applicant. See Remarks, pages 12). Examiner respectfully disagrees. In citing [0033], [0035], [0068], [0074], and [0096-0103] of Zeng, Examiner interprets the preceding to reflect the receiving of an identifier of an access resource that corresponds to a local copy of a stored access resource to be used for grant-free communications, which is sufficient to read on the claimed limitation.
            e) Applicant ignores the addition of NPL1 that cell-specific information is included with grant-free access resource allocations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 103
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.         Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0270053 A1 to Zeng et al. (hereinafter “Zeng”) in view of non-patent literature R1-1611400 “Discussion on UL grant-free transmission” to CATT (hereinafter “NPL1”).
            Regarding Claim 1, Zeng discloses a grant-free resource allocation method, comprising:
     when user equipment (UE) moves from a first cell to a second cell (Zeng: [0096-0099] – corresponds to an Internet of Everything (IoE/UE), in a grant-free access resource of a base station, sends a request for a second grant-free access resource, suggesting a move to the second resource. See also [0081-0084] describing the process by which the IoE determines the transition from first resource to second resource.), obtaining, by the UE, an identifier (ID) that is of a second grant-free resource area to which the second cell belongs and is broadcast by a second network device (Zeng: [0048] – IoE receives an indication from a base station for a second access resource, the second access resource being a grant-less resource. See also [0070] and [0096] – the IoE has stored a copy of both common and reserved access pools received from one or more base stations.); and
     in response to determining the ID of the second grant-free resource area is the same as a pre-obtained ID of a first grant-free resource area to which the first cell belongs (Zeng: [0096-0101] – base station sends an identifier of a second access resource to the IoE to locate in its local copy of the resource pool.), performing, by the UE, grant-free communication based on a first UE ID corresponding to the first cell (Zeng: [0068], [0074], and [0096-0103] – as best understood, the IoE may utilize the first access resource to complete a transmission or may use the second access resource in grant-less transmission using at least an identity of the IoE as suggested by Zeng in [0033] and [0035] wherein at least an identity of a base station and a user equipment is required for uplink and downlink communication.).
            NPL1 further discloses that the grant-free resource pools (described as MA resources, or multiple access resources) can be UE ID-based or cell-based, wherein the UE ID may be explicitly or implicitly signaled (as in Zeng), and the cell information/identification is included with the grant-free (MA) resource. Thus, the UE ID is not required to be cell-specific and can be carried between cells such that the UE may randomly select the grant-free resource.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the grant-free transmission of Zeng in view of the grant-free transmission parameters of NPL1 to include UE IDs and cell IDs for the reasons of reducing computation complexity at the base station, and further reducing the amount of collisions between multiple UEs accessing resources from the base station.	
            Regarding Claim 2, the combination of Zeng and NPL1 discloses the method according to claim 1, wherein performing, by the user equipment, grant-free communication based on a first UE ID corresponding to the first cell comprises:
     performing, by the user equipment, grant-free communication based on the first UE ID corresponding to the first cell and configuration information of a first target grant-free resource in the first cell (Interpreted to correspond to initial grant-free transmission based on selection of common resource or continuing grant-free transmission using a common resource after requesting a second access resource, as described by Zeng in at least [0068], [0070], [0096-0103], and further in view of the identification of the IoE for communication with the base station suggested in at least [0033] and [0035].).
            
            Regarding Claim 7, Zeng discloses a grant-free resource allocation method, comprising:
     when user equipment moves from a first cell to a second cell (Zeng: [0096-0099] – corresponds to an Internet of Everything (IoE/UE), in a grant-free access resource of a base station, sends a request for a second grant-free access resource, suggesting a move to the second resource. See also [0081-0084] describing the process by which the IoE determines the transition from first resource to second resource.), obtaining, by the user equipment, an identity of the second cell (Zeng: [0048] – IoE receives an indication from a base station for a second access resource, the second access resource being a grant-less resource. See also [0070] and [0096] – the IoE has stored a copy of both common and reserved access pools received from one or more base stations.); and
     in response to determining the identity is in a cell identity list pre-obtained by the user equipment (Zeng: [0096-0101] – base station sends an identifier of a second access resource to the IoE to locate in its local copy of the resource pool.), performing, by the user equipment, grant-free communication based on a first user equipment identifier (UE ID) corresponding to the first cell, wherein each cell in the cell identity list belongs to a same grant-free resource area (Zeng: [0068], [0074], and [0096-0103] – as best understood, the IoE may utilize the first access resource to complete a transmission or may use the second access resource in grant-less transmission using at least an identity of the IoE as suggested by Zeng in [0033] and [0035] wherein at least an identity of a base station and a user equipment is required for uplink and downlink communication.); or (alternative language not required in prior art rejection)
     in response to determining the identity is not in a cell identity list pre-obtained by the user equipment, sending, by the user equipment, a resource reconfiguration request to a second network device, receiving configuration information that is of a third target grant-free resource and is sent by the second network device, and performing, by the user equipment, grant-free communication based on the configuration information of the third target grant-free resource.
            NPL1 further discloses that the grant-free resource pools (described as MA resources, or multiple access resources) can be UE ID-based or cell-based, wherein the UE ID may be explicitly or implicitly signaled (as in Zeng), and the cell information/identification is included with the grant-free (MA) resource. Thus, the UE ID is not required to be cell-specific and can be carried between cells such that the UE may randomly select the grant-free resource. The cell information may be the same per the MA resource pool.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the grant-free transmission of Zeng in view of the grant-free transmission parameters of NPL1 to include UE IDs and cell IDs for the reasons of reducing computation complexity at the base station, and further reducing the amount of collisions between multiple UEs accessing resources from the base station.
            Claim 8, dependent upon claim 7, recites similar features as claim 2 and is therefore rejected upon the same grounds as claim 2. Please see above rejection of claim 2.
            Claims 13 and 14, directed to an apparatus embodiment of claims 1 and 2, recite similar features as claims 1 and 2, respectively, and are therefore rejected upon the same grounds as claims 1 and 2. Please see above rejections of claims 1 and 2.

Allowable Subject Matter
10.         Claims 3-6, 9-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 23, 2021